Citation Nr: 1106594	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-03 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits.

2.  Entitlement to service connection for the Veteran's cause of 
death.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which determined that the appellant did not have any 
legal entitlement to the claimed VA benefits, on the basis that 
her deceased spouse had no recognized active military service 
under VA law.  The appellant's husband died in April 1998.

The appellant had an informal conference with a Decision Review 
Officer (DRO) at the RO in July 2009 in lieu of a personal 
hearing.


FINDING OF FACT

Evidence of record does not show that the decedent, the 
appellant's husband, served in the active military, naval or air 
service.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is 
not warranted as a matter of law.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.1, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).

2.  Entitlement to nonservice-connected death pension benefits is 
not warranted as a matter of law. 38 U.S.C.A. §§ 101, 1521, 1541 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.203 
(2010).

3.  Entitlement to accrued benefits is not warranted as a matter 
of law.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.1, 3.1000 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the resolution of the appellant's appeal for entitlement to 
nonservice-connected death pension benefits, entitlement to 
service connection for the Veteran's cause of death, and 
entitlement to accrued benefits is dependent on the Court's 
interpretation of the law and regulations pertaining to claims 
for VA benefits, no further development under the VCAA or 
previously existing law is warranted.  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a matter 
of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).  
Even so, the Board notes that the appellant was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
November 2005, February 2006, March 2006, November 2007, and 
December 2007.

Laws and Regulations

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 
2002 & Supp. 2010); 38 C.F.R. § 3.1(d) (2010).  "Veteran of any 
war" means any veteran who served in the active military, naval 
or air service during a period of war.  38 C.F.R. § 3.1(e) 
(2010).

"Active military, naval, and air service" includes active duty.  
In turn, "active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a), (b) (2010). The "Armed 
Forces" consist of the United States Army, Navy, Marine Corps, 
Air Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1 (2010).

Active service includes any period of active duty for training 
(ACDUTRA) during which the individual was disabled or died from a 
disease or an injury incurred in the line of duty, or a period of 
inactive duty training during which the veteran was disabled from 
an injury incurred in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. § 101(24) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.6(a) (2010).  

Further, ACDUTRA includes full-time duty in the Armed Forces 
performed by the Reserves for training purposes.  38 U.S.C.A. § 
101(22) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(c) (2010).  
Inactive duty training includes duty, other than full-time duty, 
prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A) (West 2002 
& Supp. 2010); 38 C.F.R. § 3.6(d) (2010).  The term "Reserve" 
means a member of a reserve component of one of the Armed Forces.  
Reserve components include the Army Reserve as well as the Army 
National Guard of the United States.  38 U.S.C.A. § 101(26), (27) 
(West 2002 & Supp. 2010).

Death pension is a benefit payable to a veteran's surviving 
spouse or child because of the veteran's nonservice-connected 
death.  Basic entitlement exists if (i) the veteran served for 90 
days or more during a period of war; or (ii) was, at the time of 
death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) the 
surviving spouse meets the net worth requirements of 38 C.F.R. § 
3.274 and has an annual income not in excess of the maximum 
annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  38 
U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.3(b).

When any veteran dies after December 31, 1956, from a service-
connected or compensable disability, VA will pay dependency and 
indemnity compensation (DIC) to such Veteran's surviving spouse, 
children, and parents.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2010).  In order to establish entitlement to service connection 
for the cause of a veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause death.  
38 C.F.R. § 3.312 (2010).

The law applicable to accrued benefits provides that certain 
individuals, including a veteran's surviving spouse, may be paid 
periodic monetary benefits to which the veteran was entitled at 
the time of his death under existing ratings or based on evidence 
in the file or constructively of record at the time of his death.  
38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2010); 38 C.F.R. § 
3.1000 (2010).  A claim for such benefits must be filed within 
one year of the Veteran's death.  38 C.F.R. § 3.1000(a), (c) 
(2010).  A claim for VA benefits pending on the date of death 
means a claim filed with VA that had not been finally adjudicated 
by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5) 
(2010).

Factual Background and Analysis

The appellant is seeking entitlement to multiple types of VA 
benefits (DIC, death pension, and accrued benefits) on the 
grounds that she is the surviving spouse of a veteran.

The appellant's spouse died in April 1998.  His death certificate 
listed the immediate cause (final disease or condition resulting 
in death) of his death as cardiopulmonary arrest due to (or a 
consequence of) metastatic pancreatic cancer.  

In multiple statements of record, the appellant has asserted that 
the decedent had a period of active service in the Army from 
March 1968 to December 1970.  She further reported that she did 
not know anything about her spouse's previous marriage history 
other than the fact that he had one child with an ex-spouse.  It 
was further reported that the decedent's son received a 
disability check from VA.

The appellant submitted documentation, including an NGB Form 22, 
showing that the decedent served from January 1963 to September 
1963 in the United States Army National Guard of Oklahoma.  The 
NGB Form 22 revealed that the decedent was absent without leave 
(AWOL) from six months active duty for training (ACDUTRA) and 
discharged without prior notice because of absence from home 
station.  An additional December 1970 letter from the Department 
of the Army, Office of the Adjutant General, indicated that the 
decedent was discharged from standby reserve service in the 
United States Army Reserve (USAR) due to expiration of term of 
service effective December 31, 1970.

While the Board acknowledges the decedent's National Guard and 
USAR service, the Board finds that the appellant's husband does 
not have the requisite qualifying active service under 38 
U.S.C.A. § 101(2) and 38 C.F.R. § 3.1(d) to be considered a 
veteran for purposes of entitlement to the above claimed VA 
benefits.  However, even assuming, arguendo, that the decedent 
did have a period of active service, evidence of record does not 
establish that he served for 90 days or more during a period of 
war, suffered from a disability incurred in or aggravated by 
active service that either caused or contributed substantially or 
materially to his death from cardiopulmonary arrest and 
pancreatic cancer, or had a claim for VA benefits pending on the 
date of his death in April 1998.

For all the foregoing reasons, entitlement to nonservice-
connected death pension benefits, entitlement to service 
connection for the Veteran's cause of death, and entitlement to 
accrued benefits is not warranted as a matter of law.  As the law 
is dispositive, these claims must be denied because of the lack 
of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).  


ORDER

Entitlement to for nonservice-connected death pension benefits is 
denied.

Entitlement to service connection for the Veteran's cause of 
death is denied.

Entitlement to accrued benefits is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


